Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/818,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of the copending application discloses:
A method for receiving a physical layer protocol data unit (PPDU), the method comprising: transmitting, to at least one station, a trigger frame, wherein the trigger frame includes a first duration field, a length field and a resource allocation field, the resource allocation field indicating a resource allocated for transmission of a trigger-based (TB) PPDU; and receiving, from the at least one station, the TB PPDU in response to the received trigger frame, wherein the TB PPDU includes a second duration field, wherein a value of the second duration field is set based on a value obtained from the first duration field of the trigger frame minus a Short Interframe Space (SIFS) duration and a duration of the TB PPDU;
wherein the duration of the TB PPDU is based on a value of the length field of the received trigger frame and a SignalExtension value;  
 wherein the TB PPDU further includes a legacy signal field and a data field, wherein the legacy signal field represents a number of orthogonal frequency division multiplexing (OFDM) symbols used for the data field, and wherein the legacy signal field indicates the value of the length field in the trigger frame;  
wherein the SIFS duration is 10 s when the station operates in a 2.4 GHz band and the STFs duration is 16 s when the station operates in a 5 GHz band;  
 wherein the trigger frame further includes an association identifier field associated with the station;   
wherein the first duration field is included in a medium access control (MAC) header of the trigger frame;  
wherein the second duration field is included in a MAC header of the TB PPDU’  
wherein the TB PPDU further includes a third duration field, wherein the third duration field is set based on a value obtained from the first duration field of the trigger frame minus the time equal to SIFS plus a duration of the TB PPDU in a unit of 8 ps or 128 uus.; 
 wherein the third duration field is included in a physical layer preamble of the TB PPDU;  
wherein the TB PPDU is a multi-user (MU) transmission that is transmitted at a same time as another TB PPDU transmitted from another station; and   
A device for transmitting a physical layer protocol data unit (PPDU) in a wireless local area network, the device comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor configured to cause: transmitting, to at least one station, a trigger frame, wherein the trigger frame includes a first duration field, a length field and a resource allocation field, the resource allocation field indicating a resource allocated for transmission of a trigger-based (TB) PPDU; and receiving, from the at least one station, the TB PPDU in response to the received trigger frame, wherein the TB PPDU includes a second duration field, wherein a value of the second duration field is set based on a value obtained from the first duration field of the trigger frame minus a Short Interframe Space (SIFS) duration and a duration of the TB PPDU.
  
  The claims 1-20 of the copending application discloses all the subject matter of the claimed invention with the exception of communicating at a receiving side ( The claims 1-20 of the patent configures at a transmitting side). However, the skill in the art can be configured at either transmit side or receive side or both in a communication network. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use communicating at the receiving side for the purpose of receiving information.

4.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia et al. (2022/0174691) is cited to show a system which is considered pertinent to the claimed invention.

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476